Case: 1:18-cv-07297 Document #: 40-8 Filed: 08/26/19 Page 1 of 3 PagelD #:227

EXHIBIT - 8
Case: 1:18-cv-07297 Document #: 40-8 Filed: 08/26/19 Page 2 of 3 PagelD #:228

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Store # Store Name Address City Zip Phone
503 Chicago Lakeshore East 333 E Benton Place, Suite 206 Chicago 60601 312-228-1349
504 Roscoe Village (Western & Roscoe) 3350 North Western Avenue Chicago 60618 773-327-2093
507 Jefferson Park (Elston) §353 N Elston Chicago 60630 773-481-6731
508 West Loop ( Monroe & Halsted) 40 S. Halsted Street Chicago 60661 312-243-7657
509 Frankfort 21001 South LaGrange Rd Frankfort 60423 815-464-3376
510 Harwood Heights 7401 West Lawrence Avenue Harwood Heights | 60706 708-867-8543
511 Eimhurst 678 N. York Street Elmhurst 60126 630-782-0017
§12 South Loop ( 16th & Clark) 1615 S Clark Street Chicago 60616 312-225-4386
515 Ravenswood 1800 West Lawrence Ave Chicago 60640 773-334-3549
516 Bucktown 2112 N. Ashland Ave Chicago 60614 773-342-6585
517 Oak Lawn 11000 S Cicero Avenue Oak Lawn 60453 708-346-0698
§20 Bridgeport 3145 South Ashland Ave. Chicago 60608 773-247-2633
§22 Edgewater 5201 North Sheridan Road Chicago 60640 773-506-0558
527 Ukrainian Village 2021 W Chicago Ave. Chicago 60622 773-799-9000
528 Westchester 3020 Wolf Road Westchester 60154 708-562-4033
529 Western Spring 4700 Gilbert Ave. #14 Western Springs | 60558 708-246-6210
530 Evergreen Park 2559 W. 95th Street Evergreen Park 60805 708-422-2001
531 Skokie 3358 West Touhy Avenue Skokie 60076 847-763-8801
534 New City (Lincoin Park) 1500 N. Clybourn Avenue #C 104 Chicago 60610 312-475-9661
§35 Orland Park 9504 142nd Street Orland Park 60462 708-226-0006
538 Lakeview East (3030 Broadway) 3030 N Broadway Street, Suite 100 Chicago 60657 773-935-0294
539 Bronzeville 3857 South Dr.Martin Luther King Jr. Dr. Chicago 60653 773-268-2839

Area 11 Total # of Stores = 22

 

 

 

ROUNDYS_000208
Case: 1:18-cv-07297 Document #: 40-8 Filed: 08/26/19 Page 3 of 3 PagelD #:229

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Store # Store Name Address City Zip Phone
501 Arlington Heights 802 Highway Arlington Heights | 60004 847-253-5439
502 Vernon Hills 1720 N. Milwaukee Ave. Vernon Hills 60061 847-816-0994
505 Palatine 545 N. Hicks Rd Palatine 60067 847-963-2807
506 Hoffman Estates 2575 W Golf Rd Hoffman Estates | 60169 847-490-2043
§13 Wheaton 625 S Main Street Wheaton 60187 630-690-6451
514 Lake Zurich 1350 East Route 22 Lake Zurich 60047 847-438-4003
518 Glenview East 25 Waukegan Road Glenview 60025 847-724-4685
519 Aurora 3025 E. New York St. Aurora, IL 60504 630-236-0683
$21 Buffalo Grove 450 W Haif Day Rd Buffalo Grove 60089 847-634-8500
523 Gumee 6655 Grand Avenue Gumee 60031 847-856-8502
524 Northfield 1822 Willow Road Northfield 60093 847-446-6870
525 Park Ridge 1900 S Cumberland Ave. Park Ridge 60068 847-696-2360
526 Shorewood 950 Brook Forest Ave. Shorewood 60404 815-577-2741
532 Glenview West 2323 Capital Drive Northbrook 60062 847-513-0202
533 Northbrook 784 Skokie Boulevard Northbrook 60062 847-559-1145
536 Westmont 150 W. 63rd Street Westmont 60559 630-964-2254
537 Naperville 1300 S Naper Boulevard Naperville 60540 630-637-9906
540 Bloomingdale 144 Gary Avenue Bioomingdaie 60108 630-671-9116
541 Des Plaines 10 East Golf Road Des Plaines 60016 847-635-7465
542 Bannockburn 2999 Waukegan Road Bannockburn 60015 847-267-0294
543 Lombard 345 W Roosevelt Road Lombard 60148 630-629-3965
544 Crystal Lake 405 Northwest Highway Crystal Lake 60014 815-261-4705

 

 

Area 12 Total # of Stores = 22

 

 

ROUNDYS_000209

 
